[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                              No. 05-14284                     MARCH 1, 2006
                          Non-Argument Calendar               THOMAS K. KAHN
                                                                  CLERK
                        ________________________

                            BIA No. A96-270-295

CARLOS ALBERTO BARRETO,


                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                       Respondent.


                        ________________________

                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                       _________________________

                             (March 1, 2006)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Carlos Barreto seeks review of the Board of Immigration Appeals’s (“BIA”)
affirmance of the Immigration Judge’s (“IJ”) denial of asylum and withholding of

removal. The IJ properly determined that Barreto’s testimony regarding his fear of

persecution lacked credibility. Even if his testimony was credible, however,

Barreto failed to meet his burden of showing that he was entitled to asylum relief.

Finally, because the asylum claim fails, the claim for withholding of removal,

which requires the petitioner to meet a more stringent standard than he must meet

for the asylum claim, also fails. Accordingly, we deny Barreto’s petition.

                                     I. Background

       Barreto, a native and citizen of Colombia, was admitted to the United States

on a non-immigrant visitor visa with an expiration date of November 18, 2002. He

remained beyond that date, and the Immigration and Naturalization Service

(“INS”)1 issued a Notice to Appear, charging Barreto with removability under INA

§ 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B).

       Barreto filed an application for asylum and withholding of removal under

the INA and the Convention Against Torture (“CAT”), alleging that he had been

threatened and persecuted by Colombian guerillas based on his political opinion.

He stated that he feared that he would be killed if forced to return to Colombia. In

support of his application, he submitted two declarations from Colombian citizens

       1
         On November 25, 2002, President Bush signed into law the Homeland Security Act of
2002, Pub. L. No. 107-296, 116 Stat. 2125. The Act created a new Department of Homeland
Security, abolished the INS, and transferred the INS’s functions to the new department.
                                                 2
corroborating the threats, several police reports for incidents from 2002, and the

U.S. Department of State Country Reports detailing the problems with guerilla

organizations.

      At the hearing before the IJ, Barreto conceded removability and testified that

he had been a commissioner and mayor in the municipality Belen San Juan Tolima,

located outside his hometown of Ibaque. Beginning in 1999, after he became

mayor, he received phone calls from members of a sub-group of AUC, a

paramilitary organization, trying to extort money from him and ordering him to

abandon the area. Barreto testified that he reported the threats to the national

police and that an investigation revealed that the calls were coming from prisoners

in a jail. In response to the threats, Barreto stated that the police told him to

change his routes and schedule and provided him with a bodyguard. He also stated

that the extortion ring was later destroyed. In later testimony, Barreto stated that

the calls did not come from AUC members.

      After Barreto completed his term as mayor, he participated in work with two

non-governmental organizations that sent him into municipalities to assist locals in

setting up businesses. In 2001, during a visit to one municipality, area residents

told him that men in dark cars were asking about Barreto’s residence and farm.

The last time Barreto visited the municipality, he saw a body in the road. The

man’s face was unrecognizable, but Barreto later learned that the man was his
                                            3
friend and had been shot after men in black cars picked him up off the street.

According to Barreto, AUC claimed credit for the death. Eight days later, a

massacre occurred in Belen San Juan, and AUC claimed credit. As a result,

Barreto left the municipality.

      Barreto then explained that he received phone calls from members of the

21st Front of the FARC, a guerilla organization, beginning in 2002. FARC

members also tried to extort money from him and accused him of assisting AUC

when he was mayor. Barreto denied helping either FARC or AUC. He stated that

although AUC wanted to interview him, he refused the meeting. He later stated

that it was FARC that wanted to meet with him. He stated that he did not meet

with FARC, but later testified that FARC members abducted him in 2000. When

the IJ asked him why he did not mention this incident in his asylum application but

mentioned it during his interview with an asylum officer, he explained that he did

not mention it earlier because he did not believe it was part of the persecution

alleged, but rather the reason AUC would later target him for extortion.

      Barreto testified that he was afraid to return to his home and he feared the

phone calls, so he moved in with his mother-in-law before he came to the United

States. He stated that he feared that FARC or AUC would kill him if he returned.

Although he testified that he did not have any contact with the guerillas other than

the calls, he later admitted that he had contact with FARC members while he was
                                          4
mayor because members would attend town meetings. Barreto also testified that

he came to the United States with his daughter in 2001, but later stated that he was

in the country in 2002 and his daughter was in the country in 2001 and 2003.

      The IJ denied relief, finding that Barreto was not credible because he

contradicted himself and his story was implausible. The IJ determined that his

story might have “some kernel” of truth, but that even if she believed Barreto’s

testimony on its face, it was insufficient to establish asylum eligibility. The IJ

concluded that Barreto did not have a well-founded fear of persecution because the

threats ended after Barreto’s term as mayor expired, Barretto had taken corrective

action after the calls, and he had remained in his own home until a month before he

came to the United States.

      Barreto appealed the IJ’s decision, arguing that the IJ erred in her credibility

finding and asserting that he met the definition of refugee for asylum purposes.

The BIA affirmed the IJ, explaining that even if Barreto’s testimony was credible,

the phone threats did not rise to the level of persecution. The BIA further added

that Barreto had not shown that the threat was country-wide.

                               II. Standard of Review

      When, as here, the BIA adopts all or part of the IJ’s order, we review the

BIA’s decision, except to the extent that it expressly adopts the IJ’s opinion.

Huang v. U.S. Att’y Gen., 429 F.3d 1002, 1008 (11th Cir. 2005). To the extent
                                           5
that the BIA adopts the IJ’s reasoning, this court reviews the IJ’s decision as well.

Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005). We review

factual determinations under the substantial evidence test and “must affirm the

[IJ’s] decision if it is ‘supported by reasonable, substantial, and probative evidence

on the record considered as a whole.’” 2 Al Najjar v. Ashcroft, 257 F.3d 1262,

1283-84 (11th Cir. 2001) (internal citation omitted). If supported by substantial

evidence, this court must defer to the IJ’s decision unless the evidence compels a

reasonable fact finder to find otherwise. INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).

                                       III. Discussion

       The Attorney General has discretion to grant asylum if an alien meets the

INA’s definition of “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). The INA

defines refugee:

              [A]ny person who is outside any country of such

               person’s nationality . . . and who is unable or unwilling

               to return to, and is unable or unwilling to avail himself or

               herself of the protection of, that country because of


       2
         Congress recently passed the REAL ID Act, which altered this court’s review of
immigration appeals. In Huang, this court noted that pursuant to the REAL ID Act, all petitions
for review are governed by the permanent rules, and that, under the Act as codified at INA §
208(b)(1), 8 U.S.C. § 1158(b)(1), the Secretary of Homeland Security, in addition to the
Attorney General, has discretion to grant asylum. 429 F.3d at 1008 n.3.
                                                6
               persecution or a well-founded fear of persecution on

               account of . . . political opinion . . . .

8 U.S.C. § 1101(a)(42)(A) & (B). The asylum applicant bears the burden of

proving refugee status. Al Najjar, 257 F.3d at 1284.

       To establish asylum eligibility, the alien must, with specific and credible

evidence, establish: (1) past persecution on account of a statutorily listed factor,

e.g., political opinion; or (2) a “well-founded fear that the statutorily listed factor

will cause such future persecution.”3 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d

at 1287. Demonstrating a connection between the statutorily listed factor and the

well-founded fear “requires the alien to present specific, detailed facts showing a

good reason to fear that he or she will be singled out for persecution on account of

such an opinion.” Al Najjar, 257 F.3d at 1287 (internal quotation omitted)

(emphasis in original).

       The burden of proof for persecution also rests with the alien, but the INA

does not expressly define “persecution” for purposes of qualifying as a “refugee.”

INA § 101(a)(42), 8 U.S.C. § 1101(a)(42). We have noted, however, that



       3
         Thus, an applicant must demonstrate “that his or her fear of persecution is subjectively
genuine and objectively reasonable. The subjective component is generally satisfied by the
applicant’s credible testimony that he or she genuinely fears persecution. In most cases, the
objective prong can be fulfilled either by establishing past persecution or that he or she has a
‘good reason to fear future persecution.’” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1202 (11th
Cir. 2005).
                                                  7
“persecution is an ‘extreme concept,” requiring “more than a few isolated incidents

of verbal harassment or intimidation,” and that “[m]ere harassment does not

amount to persecution.” Gonzalez v. Reno, 212 F.3d 1338, 1355 (11th Cir. 2000)

(citations omitted). The alien’s own testimony may in some cases be the only

evidence available, and it can suffice when the testimony is believable, consistent,

and sufficiently detailed to provide a plausible and coherent account of the basis

for his fear. Matter of Mogharrabi, 19 I. & N. Dec. 439, 445-46 (BIA 1987).

      Here, the IJ determined that Barreto lacked credibility, and this

determination is entitled to deference. We review the IJ's credibility

determinations under the “substantial evidence” test. D-Muhumed v. U.S. Att’y

Gen., 388 F.3d 814, 818 (11th Cir. 2004). We should not substitute our judgment

for that of the IJ with respect to credibility findings unless a reasonable fact finder

would be compelled to reach the opposite conclusion. Yang v. U.S. Att’y Gen.,

418 F.3d 1198, 1201 (11th Cir. 2005). The IJ noted inconsistencies in Barreto’s

testimony and asylum application that led her to conclude that Barreto’s testimony

lacked credibility. A review of the record does not compel us to reach the opposite

conclusion.

      Barreto contends that the IJ reached her adverse credibility determination

because the IJ was confused about the sequence of events. Our review leads us to

conclude, however, that if the IJ was confused, it was because Barreto was
                                            8
confusing her. Barreto contradicted himself numerous times and, in the IJ’s view,

provided an implausible story. The IJ noted that his testimony, asylum application,

and interview with the asylum officer were replete with inconsistencies, including

inconsistencies dealing with his contact with FARC and AUC, the crux of his

persecution argument. Furthermore, even when the IJ asked, Barreto was unable to

explain coherently why the national police would provide him with a bodyguard

even though the AUC extortion ring operating out of the jail was destroyed or why

he would continue to fear the AUC members. Although this extremely detailed

adverse credibility determination is supported by substantial evidence and is

sufficient to support the denial of an application for asylum, we also conclude that

Barreto cannot meet the standard of establishing past persecution or a well-founded

fear of future persecution. D-Muhumed, 388 F.3d at 819 (internal citation

omitted).4 Therefore, we deny Barreto’s petition as to his application for asylum.

Additionally, because Barreto cannot meet the standard for establishing asylum, his

claim for withholding of removal also fails because a more stringent standard

applies to withholding of removal claims.

       PETITION DENIED.


       4
          Barreto initially raised claims under CAT before the IJ but failed to raise those claims
before the BIA. To the extent that Barreto challenges the IJ’s ruling on his CAT claim, we lack
jurisdiction over that claim. 8 U.S.C. § 1252(d); Fernandez-Bernal v. U.S. Att’y Gen., 257 F.3d
1304, 1317 n.13 (11th Cir. 2001).

                                                 9